DISTRICT COURT OF APPEAL OF FLORIDA
                      SECOND DISTRICT



                  MELANIE CAMPOS RENNERT,

                             Appellant,

                                 v.

CHRISTOPHER FRANCIS RENNERT; CHRISTOPHER F. RENNERT,
            INC.; and CRG ASSOCIATES, INC.,

                             Appellees.


                           No. 2D21-778



                        September 1, 2021

Appeal pursuant to Fla. R. App. P. 9.130 from the Circuit Court for
Pinellas County; Frederick Pollack, Judge.

K. Dean Kantaras of K. Dean Kantaras, P.A., Palm Harbor, for
Appellant.

Mark F. Baseman of Felix, Felix & Baseman, LLC, Tampa, for
Appellee Christopher Francis Rennert.

No appearance for remaining Appellees.


PER CURIAM.


     Affirmed.
MORRIS, C.J., and SILBERMAN and LaROSE, JJ., Concur.



Opinion subject to revision prior to official publication.




                                   2